EXAMINER’S AMENDMENT
Election/Restrictions
Claims 2-5 and 8-10 are rejoined. Claims 2-5 and 8-10 are rejoined since they depend from allowable claim 1. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/18/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Misleh on 8/11/2022.
	The application has been amended as follows:
in claim 1, line 7: “the control module (1)” was changed to “the control shell (20)”
in claim 1, line 20: “is firmly connected” was changed to “is configured to be firmly connected”
in claim 1, line 21: “, wherein” was changed to “such that”
in claim 1, line 23: “wherein” was changed to “such that”
in claim 1, line 33: “is firmly connected” was changed to “is configured to be firmly connected”
in claim 1, line 34: “, wherein” was changed to “such that”
in claim 1, line 36: “wherein” was changed to “such that”
in claim 2, line 1: “the detachable connection” was changed to “the detachable connection manner between the control shell and the detection shell”
in claim 3, line 2: “when a snap connection” was changed to “the snap connection”
in claim 3, line 2: “the detachable connection” was changed to “the detachable connection manner”
in claim 3, line 10: “the bottom” was changed to “a bottom”
in claim 3, line 11: “the top end” was changed to “a top end”
in claim 3, lines 11-14: "the arranged position of the conducting needle group (233) is matched with the arrangement of the conducting strips (201) so that when the protrusion (202) is inserted into the groove (234), the conducting needle group (233) can abut against the conducting strips (201)" was changed to "the conducting needle group (233) is matched with the conducting strips (201) such that when the protrusion (202) is inserted into the groove (234), the conducting needle group (233) abuts against the conducting strips (201)"
in claim 4, line 1: “when” was deleted
in claim 4, line 2: “the detachable connection” was changed to “the detachable connection manner”
in claim 4, line 10: “the bottom” was changed to “a bottom”
in claim 4, line 11: “the top” was changed to “a top”
in claim 4, lines 11-14: "the arranged position of the conducting needle group (233) is matched with the arrangement of the conducting strips (201) so that when the sliding rail (204) is inserted into the sliding rail slot (236), the conducting needle group (233) can abut against the conducting strips (201); and a snapping claw (235) is provided at one end of the sliding rail slot (236)" was changed to "the conducting needle group (233) is matched with the  conducting strips (201) such that when the sliding rail (204) is inserted into the sliding rail slot (236), the conducting needle group (233) abuts against the conducting strips (201)"
in claim 5, line 1: “when” was deleted
in claim 5, line 2: “the detachable connection” was changed to “the detachable connection manner”
in claim 5, line 8: “the outer wall” was changed to “an outer wall”
in claim 5, line 9: “the outer wall” was changed to “an outer wall”
in claim 5, line 12: “the middle” was changed to “a middle”
in claim 5, line 13: “the middle” was changed to “a middle”
in claim 5, lines 14-17: "wherein the arranged position of the conducting needle group (233) is matched with the arrangement of the conducting strips (201) so that when the annular protrusion (205) is screwed with the annular groove (237), the conducting needle group (233) can abut against the conducting strips (201)" was changed to "wherein the conducting needle group (233) is matched with the conducting strips (201) such that when the annular protrusion (205) is screwed with the annular groove (237), the conducting needle group (233) abuts against the conducting strips (201)"
in claim 7, line 1: “the connection” was changed to “the detachable connection manner between the power supply shell and the probe shell”
in claim 8, line 1: “when” was deleted
in claim 8, line 2: “the detachable connection” was changed to “the detachable connection manner”
in claim 8, line 10: “the bottom” was changed to “a bottom”
in claim 8, line 11: “the top” was changed to “a top”
in claim 8, lines 11-14: "the arranged position of the conducting needle (250) is matched with the arrangement of the conducting dot (240) so that when the protrusion (202) is inserted into the groove (234), the conducting needle (250) can abut against the conducting dot (240)" was changed to "the conducting needle (250) is matched with the conducting dot (240) such that when the protrusion (202) is inserted into the groove (234), the conducting needle (250) abuts against the conducting dot (240)"
in claim 9, line 1: “when” was deleted
in claim 9, line 2: “the detachable connection” was changed to “the detachable connection manner”
in claim 9, line 10: “the middle” was changed to “a middle”
in claim 9, line 11: “the middle” was changed to “a middle”
in claim 9, lines 11-14: "wherein the arranged position of the conducting needle (250) is matched with the arranged position of the conducting dot (240) so that the conducting needle (250) can abut against the conducting dot (240) when the sliding rail (204) is inserted into the sliding rail slot (236)" was changed to "wherein the conducting needle (250) is matched with the conducting dot (240) such that the conducting needle (250) abuts against the conducting dot (240) when the sliding rail (204) is inserted into the sliding rail slot (236)"
Claim 9, line 16: “the back end” was changed to “a back end”
in claim 10, line 1: “when” was deleted
in claim 10, line 2: “the detachable connection” was changed to “the detachable connection manner”
in claim 10, line 8: “the outer” was changed to “an outer”
in claim 10, line 11: “the top” was changed to “a top”
in claim 10, line 12: “the bottom” was changed to “a bottom”
in claim 10, lines 12-15: "the arranged position of the conducting needle (250) is matched with the arrangement of the conducting dot (240) so that the conducting needle (250) can abut against the conducting dot (240) when the protrusion (202) is screwed into the groove (234)" was changed to "the conducting needle (250) is matched with the conducting dot (240) such that the conducting needle (250) abuts against the conducting dot (240) when the protrusion (202) is screwed into the groove (234)"
Claim 11 is canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “conducting strips (201) which are partially exposed out of the control shell, partially embedded in the control shell (20)” and “a conducting dot (240) partially exposed out of the power supply shell (24) and partially embedded in the power supply shell (24)” along with the other features of claim 1. This feature connotes that the bioelectrical impedance identification device can be separated into three parts via the control shell’s conducting strips, that are partially exposed out of the control shell and partially embedded in the control shell, and the power supply shell’s conducting dot, that is partially exposed out of the power supply shell and partially embedded in the power supply shell.
Claims 2-5 and 7-10 are allowable by virtue of their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OM PATEL whose telephone number is 571-272-6331. The examiner can normally be reached Monday- Friday 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OM PATEL/            Examiner, Art Unit 3791                                                                                                                                                                                         	8/11/2022

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791